DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (US 2012/0015071 A1; Jan. 19, 2012) in view of Plociak et al. (US 2019/0373912 A1; Dec. 12, 2019).
Regarding claim 1, Ortega teaches a dual-texture confectionery comprising a chewy center and a crunch coating ([0010, [0013]), wherein said crunchy coating is a discontinuous coating that comprises small irregular pieces of candy ([0017], [0027]-[0030]) and said chewy center comprises a gummy candy ([0066]-[0067]). 
Ortega further teaches that the crunch coating can have irregular pieces of candy, wherein the pieces of candy have a size of 0.1 to 10 mm ([0008], [0027]-[0030]), thus overlapping the claimed diameter of less than about 5 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, it would have been obvious to one of ordinary skill in the art to vary the size of the pieces of candy depending on the desired texture of the confectionery. Large pieces of candy will give the confectionery a more coarse texture versus smaller sizes, which is to be expected. Therefore, it is well within the ordinary skill in the art to determine the optimum size through routine experimentation.
As stated in MPEP 2144.04: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to the crunchy coating being adhered directly to the outside of the chewy center to form a discontinuous coating and wherein the chewy center does not comprise a binding agent, the examiner notes that Ortega teaches the addition of a binder to the confectionery base to adhere the crunchy coating. 
However, a dual-textured confectionery consisting of two layers, wherein the chewy center does not comprise a binding agent and the crunchy coating is adhered directly to the outside of the chewy center is well known in the art as taught by Plociak. 
Plociak teaches a dual-textured confectionery that uses water or steam to adhere the crunchy coating directly to the chewy center ([0040]). Therefore, Plociak teaches a dual-textured confectionery that consists of two layers, the chewy center and the crunchy coating. 
As Plociak teaches that a binding layer is not needed as water or steam can be used to tackify the chewy center to adhere the crunch coating, it would have been obvious to one of ordinary skill in the art to eliminate the binding layer of Ortega such that the dual-textured confectionery of Ortega consists of two layers, wherein steam or water is used to tackify the chewy center. 
This is merely a substitution of one known means for adhering a crunchy coating to a chewy center for another. Plociak clearly teaches that steam, water, or a binder can be used to adhere the crunchy coating and therefore it would have been obvious to use steam or water in Ortega if a binder was not desired. 
Further, as stated in MPEP 2144.04 II A: Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Therefore, it would have been obvious to eliminate the binder from Ortega if such properties associated with the binder were not desired. As Plociak teaches different methods for adhering, which do not require the use of additional ingredients, it would have been obvious to eliminate the binder and use steam in Ortega to adhere the crunchy coating, therefore decreasing the amount of ingredients required for the product. 
Regarding claims 2-5, Ortega teaches the dual textured confectionery as described above and further teaches that the crunch coating, which is the third region in Ortega, comprises from 5% to 50% by weight of the dual textured confectionery ([0046]-[0047]), thus overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 6-8, Ortega further teaches that the chewy center represents about 10% to 50% by weight of the dual textured confectionery ([0046]-[0047]). 
Therefore, as Ortega teaches a chewy center in an amount of 10-50% and a crunchy coating in an amount from 5-50%, Ortega teaches that a weight ratio of chewy center to crunch coating can be 50:50 or less, thus overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, Ortega teaches that the crunchy coating can be in any desired amount ([0047]), and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of crunchy coating and chewy center depending on the desired texture of the confectionery as a higher amount of coating will give the confectionery a more crunchy texture and a higher amount of chewy center will give the confectionery a more chewy texture, which is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 9-10, Ortega further teaches that the crunch coating can have irregular pieces of candy, wherein each piece of candy has a size of 0.1 to 10 mm ([0008], [0027]-[0030]), which is 0.00394 to 0.394 inches, thus overlapping the claimed range of no larger than about 0.0787 inches in claim 9 and 0.0394 inches in claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Plociak et al. (US 2019/0373912 A1; Dec. 12, 2019).
Regarding claim 1, Plociak teaches a dual-textured confectionery consisting of two layers, the first layer comprising a chewy center comprising a gummy candy, wherein the chewy center does not comprise a binding agent, and a second layer comprising a crunchy coating comprising candy particulates ([0007], [0017], [0040], [0049]). 
Plociak further teaches that the crunchy coating is adhered directly to the outside of the chewy center to form a discontinuous coating ([0033], [0040]). 
Plociak additionally teaches that the crunchy coating pieces can have a size of larger than 500 micrometers and smaller than 3350 micrometers ([0006]), which is a particles size ranging from 0.5 mm to 3.35 mm, thus falling within the claimed diameter of less than about 5 mm. 
While Plociak teaches the dual-textured confectionery as described above, Plociak is silent with respect to the crunchy coating comprising irregular pieces of candy to form a coating on the chewy center. 
However, the examiner notes that Plociak teaches a variety of different ingredients that can be used for the coating, and therefore depending on the ingredient used for the coating, it would have been obvious to use irregular pieces of candy to form a discontinuous coating. Different types of candy as known in the art to have irregular sizes. Further, depending on the desired texture, it would have been obvious to pick pieces of candy that are irregular in form in order to provide a unique texture for the confectionery. 
Regarding claims 2-5, Plociak teaches the dual textured confectionery as described above and further teaches that the crunchy coating comprises from 7% to 50% by weight of the dual textured confectionery ([0034]), thus overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 6-8, as stated above, Plociak teaches the crunchy coating in an amount of 7-50%, which would therefore result in the chewy confectionery being present in an amount from 50-93% as the confectionery only comprises two layers. This results in a weight ratio of 50:50 or more, thus overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, it would have been obvious to one of ordinary skill in the art to vary the amount of crunchy coating and chewy center depending on the desired texture of the confectionery as a higher amount of coating will give the confectionery a more crunchy texture and a higher amount of chewy center will give the confectionery a more chewy texture, which is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 9-10, as stated above, Plociak teaches the dual-textured confectionery as described above, Plociak is silent with respect to the crunchy coating comprising irregular pieces of candy to form a coating on the chewy center. 
However, the examiner notes that Plociak teaches a variety of different ingredients that can be used for the coating, and therefore depending on the ingredient used for the coating, it would have been obvious to use irregular pieces of candy to form a discontinuous coating. Different types of candy as known in the art to have irregular sizes. Further, depending on the desired texture, it would have been obvious to pick pieces of candy that are irregular in form in order to provide a unique texture for the confectionery. 
Plociak additionally teaches that the crunchy coating pieces can have a size of larger than 500 micrometers and smaller than 3350 micrometers ([0006]), which is a particles size ranging from 0.01967 inches to 0.1317 inches, thus overlapping the claimed range of no larger than about 0.0787 inches in claim 9 and 0.0394 inches in claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)


Response to Arguments
Applicant’s amendments and arguments with respect to the rejection under 103 over Ortega alone have been fully considered and are persuasive as Ortega teaches ta binding layer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Plociak, which teaches a dual-textured confectionery consisting of two layers.
For the reasons stated above, a 103 rejection is maintained.

 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791